DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
In response to the Preliminary Amendment filed on May 1, 2020, claims 1-17 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  The term “the display” on line 8 should be recited as --the flexible display--, so as to overcome the typographic error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (Korean Pub. No. KR20160083789 A, hereinafter referred to the attached machine translation as cited on the PTO-892).
Regarding claim 1, Figs. 2, 3, 5 and 6 of Jin et al broadly discloses the flexible cover window (i.e. the upper plate 300, 400, 500 is a cover window) for a flexible display comprising: a first window (i.e. the first region 304, 404, 504) made of hard transparent or transparent metal material (for example see [0024]) and provided on an upper part of a first resilience,10 elasticity, and strength properties of the cover window for a flexible display.
Regarding claim 2, Figs. 2, 3, 5 and 6 of Jin et al broadly discloses that each of the first window (i.e. the first region 304, 404, 504) and the second window (i.e. the second region 307, 407, 507) has an inclined part (i.e. the curved part 302, 305, 402, 405, 502, 505) configured to have a thickness gradually becoming smaller toward the folding part.  
Regarding claim 3, Figs. 2, 3, 5 and 6 of Jin et al broadly discloses that the inclined part (i.e. the curved part 302, 305, 402, 405, 502, 505) is provided on a surface or opposite surfaces of each of the first window and the second window.  
Regarding claim 4, it is noted that the teaching of Jin et al does not specifically disclose that inclination of the inclined part is 1~10° relative to a horizontal direction of the cover window as required.  However, such feature of inclination of the inclined part is 1~10° relative to a horizontal direction of the cover window is considered an arbitrary obvious design choice, so to minimize the visibility of the boundary part of the folding part of the flexible display.
Regarding claim 6, Figs. 2, 3, 5 and 6 of Jin et al broadly discloses that the transparent resin layer (i.e. the upper plate 300 or the lower plate 230 made of transparent material) is provided on a surface of each of the first window and the second window (i.e. the first region 304, 404, 504 and the second region 307, 407, 507), or on a total surface of opposite surfaces thereof, or on a total surface of front, back, and side surfaces thereof to completely cover the first window and the second window inside the transparent resin layer.  
Regarding claim 7, Figs. 2, 3, 5 and 6 of Jin et al broadly discloses that the transparent resin layer (i.e. the lower plate 320) provided on the back surface of each of the first window and the second window (see [0063]) is made of a material softer (see [0027]) than a material of the transparent resin layer (i.e. the upper plate 300) provided on the front surface of each of the first window and the second window (see [0024]).

Claims 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (Korean Pub. No. KR20160083789 A, hereinafter referred to the attached machine translation as cited on the PTO-892) in view of Park et al (US Pub. No. 2020/0292731 A1).
Regarding claim 8, it is noted that the teaching of Jin et al does not specifically disclose that the inclined part is provided by any one process of wet etching, polishing, laser forming, and masking processes, or by a process of combining at least two processes thereof, or by the wet etching, the laser forming, or the masking process, which is followed by the polishing process as required.  However, the teaching of Park et al broadly discloses that the inclined part is provided by any one process of wet etching, polishing, laser forming, and masking processes, or by a cessing of the flexible window cover easy and folding and strength properties.
Regarding claim 9, the teaching of Park et al broadly discloses that the transparent resin material is an optical clear resin (OCR) (see [0067]).
Regarding claim 10, the teaching of Park et al broadly discloses that a functional coating layer provided on a surface or opposite surfaces of the cover window (see [0072]).
Regarding claim 11, the teaching of Park et al broadly discloses that the functional coating layer is configured as a single layer or multiple layers n(see [0077]).
Regarding claim 12, the teaching of Park et al broadly discloses that the functional coating layer provided on a front surface of the cover window is embodied as a strength reinforcement layer, and the functional coating layer provided on a back surface of the cover window is embodied as an elastic reinforcement layer (see [0081]).
Regarding claim 13, Fig. 9 of Park et al broadly discloses that when the functional coating layer (141, 142) provided on the front surface of the cover window is configured as 
Regarding claim 14, the teaching of Park et al broadly discloses that the functional coating layer provided on an uppermost layer is given an anti-finger (AF) or an anti-reflective (AR) function (see [0079]).
Regarding claim 15, Fig. 1 of Park et al broadly discloses that a thickness of each of the first window and the second window is 20 to 50 µm (i.e. the thickness (t2) of the cover window 100 is about 50-300 µm, which fall within the claimed range 20-50 µm; see [0042]).
Regarding claim 16, the teaching of Park et al broadly discloses that the cover window satisfies a minimum curvature radius of 0.5 to 2.5mm during folding (see [0024]).
Regarding claim 17, the teaching of Park et al broadly discloses that a width (W1) of the folding part is 3.0 to 8.0mm (see [0025]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 7 and 10-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14 and 16-22 of copending Application No.16/915,392 (reference application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are boarder version of the 
The table below demonstrates claims 1, 6, 7 and 10-16  from the instant application and claims 1, 13, 14 and 16-22 from the copending Application No.16/915,392.  The limitations recited in the copending Application No.16/915,392 that correspond to the limitations recited in the instant application have been italic, fold and underline for Applicant’s convenience.

instant Application No. 16/352,181
copending Application No.16/915,392
1. A flexible cover window for a flexible display, the flexible cover window comprising: a first window made of glass and provided on an upper part of a first surface of the flexible display; a second window made of glass and provided on an upper part of a second surface of the flexible display; and a folding part provided between the first window and the second window by corresponding to a folding area of the display and filled with a transparent resin material, wherein a transparent resin layer is provided on a total surface of each of the first window and the second window by continuing to the folding part filled with the transparent resin material.





6. The flexible cover window of claim 1, wherein the transparent resin layer is provided on a surface of each of the first window and the second window, or on a total surface of opposite surfaces thereof, or on a total surface of front, back, and side surfaces thereof to completely cover the first window and the second window inside the transparent resin layer.
7. The flexible cover window of claim 6, wherein in the transparent resin layer, the transparent resin layer provided on the back surface of each of the first window and the second window is made of a material softer than a material of the transparent resin layer provided on the front surface of each of the first window and the second window.
10. The flexible cover window of claim 1, further comprising: a functional coating layer provided on a surface or opposite surfaces of the cover window.
11. The flexible cover window of claim 10, wherein the functional coating layer is configured as a single layer or multiple layers.
12. The flexible cover window of claim 11, wherein the functional coating layer provided on a front surface of the cover window is embodied as a strength reinforcement layer, and the functional coating layer provided on a back surface of the cover window is embodied as an elastic reinforcement layer.
13. The flexible cover window of claim 12, wherein when the functional coating layer provided on the front surface of the cover window is configured as multiple layers, the functional coating layer is made of a material becoming harder upward.
14. The flexible cover window of claim 13, wherein the functional coating layer provided on an uppermost layer is given an anti-finger (AF) or an anti-reflective (AR) function.
15. The flexible cover window of claim 1, wherein a thickness of each of the first window and the second window is 20 to 50 µm.
16. The flexible cover window of claim 1, wherein the cover window satisfies a minimum curvature radius of 0.5 to 2.5mm during folding.

A flexible cover window for a flexible display, the flexible cover window comprising: a first window made of glass and provided on an upper part of a first surface of the flexible display; a second window made of glass and provided on an upper part of a second surface of the flexible display; and a folding part provided between the first window and the second window by corresponding to a folding area of the display and filled with a transparent resin material, wherein a transparent resin layer is provided on a total surface of each of the first window and the second window by continuing to the folding part filled with the transparent resin material, and a chamfer part is provided on each of an end part of the first window and an end part of the second window, which are adjacent to the folding part, a curvature radius of the chamfer part being 0.01 to 0.1mm.
13. The flexible cover window of claim 1, wherein the transparent resin layer is provided on a surface of each of the first window and the second window, or on a total surface of opposite surfaces thereof, or on a total surface of front, back, and side surfaces thereof to completely cover the first window and the second window inside the transparent resin layer.
14. The flexible cover window of claim 13, wherein in the transparent resin layer, the transparent resin layer provided on the back surface of each of the first window and the second window is made of a material softer than a material of the transparent resin layer provided on the front surface of each of the first window and the second window.
The flexible cover window of claim 1, further comprising: a functional coating layer provided on a surface or opposite surfaces of the cover window.
17. The flexible cover window of claim 16, wherein the functional coating layer is configured as a single layer or multiple layers.
18. The flexible cover window of claim 17, wherein the functional coating layer provided on a front surface of the cover window is embodied as a strength reinforcement layer, and the functional coating layer provided on a back surface of the cover window is embodied as an elastic reinforcement layer.
19. The flexible cover window of claim 17, wherein when the functional coating layer provided on the front surface of the cover window is configured as multiple layers, the functional coating layer is made of a material becoming harder upward.
The flexible cover window of claim 17, wherein the functional coating layer provided on an uppermost layer is given an anti-finger (AF) or an anti-reflective (AR) function.
21. The flexible cover window of claim 1, wherein a thickness of each of the first window and the second window is 10 to 200 µm.
22. The flexible cover window of claim 1, wherein the cover window satisfies a minimum curvature radius of at least 0.5 mm during folding. 


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lim et al (US Pub. No. 2014/0132488 A1) discloses the display device having bent non-display area for reduced bezel width.
Kil et al (US Pub. No. 2016/0147264 A1) teaches the mobile terminal.
Her et al (US Pub. No. 2016/0188098 A1) discloses the touch window and touch device.
Kim et al (US Pub. No. 2017/0192462 A1) teaches the flexible display window and electronic device having the same.
Seo et al (US Pub. No. 2018/0059822 A1) discloses the flexible display device and method of driving the same.
Park et al (US Pub. No. 2018/0096635 A1) teaches the cover window and display device using the same.
Yeum et al (US Pub. No. 2018/0132371 A1) discloses the window substrate and display device having the same.
Ahn et al (US Pub. No. 2018/0364759 A1) teaches the display device and electronic device having same.

Lim et al (US Pub. No. 2019/0173030 A1) teaches the flexible display device and method for manufacturing the same.
Cao (US Pub. No. 2020/0139672 A1) discloses the display device and protective cover window.
Ahn et al (US Pub. No. 2020/0310494 A1) teaches the electronic device with coating for protection of window.
Park et al (US Pub. No. 2020/0324521 A1) discloses the manufacturing method of flexible cover window having improved visibility and flexible cover window having improved visibility manufactured thereby.
Park et al (US Pub. No. 2020/0329575 A1) teaches the flexible cover window having improved visibility.
Park et al (US Pub. No. 2020/0392038 A1) discloses the flexible cover window having folding part and manufacturing method of same.
Hwang et al (US Pub. No. 2021/0107826 A1) teaches the method of manufacturing flexible cover window.
Sunwoo et al (US Pub. No. 2021/0191467 A1) discloses the flexible cover window.
Shin et al (US Pat. No. 11,064,620 A1) teaches the cover window for display device and display device including the same.
Sunwoo et al (US Pub. No. 2021/0282285 A1) discloses the flexible cover window and method of manufacturing the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2696